Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments

1.	This Final official action is issued for latest claim amendments filed on 01/20/2022 that has been entered and made of record. 
Response to Amendments

2. 	Claims 1, 5-7, 9, 12, 16, and 20 are currently amended. No New matter is being added. No claim is cancelled and no new claim is added.
Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:

4.	Summary of Arguments: 
Regarding claim 1, Applicant argues that However, a careful review of the cited passages of Higurashi finds no such disclosure. The only disclosure in these passages is about “training” but provides no information about what objective function or methodology was used in training. In fact, a search of Higurashi 
returns no results for the following terms “maximum,” “likelihood,” “probability,” “density,” or “distillation.” Higurashi clearly is deficient at least to this claim element. (Remark 04, para02)
Examiner’s Response: 
Applicant’s argument is respectfully considered but not persuasive since the claim language is very broad and taking the broad approach the current prior arts do teach amended elements.
The current prior art on the record, Higurashi (US 2019/0392802) teaches “performing maximum likelihood training on the audio generative model without using a probability density distillation”. 
The Higurashi teaches an audio data to a trained machine learning model to extract/generate any sound including a vocal sound/audio per abstract which is a generative model trained with an audio per para 0015. In para 0011, 0018 and 0021 it is clear that the model performs first and second channel audio data with trained machine learning model which is a generative model. There is no probability density distillation  used in the likelihood learning process and not even mention about it in the current prior art of Higurashi. Without using probability density distillation element means that PDD algorithms are not used per claimed element. Higurashi uses audio extraction model in accordance with appropriate neural network training algorithms per para0128. Based on above explanation, examiner respectfully holds the rejections of independent claim 1, 9 and 16 along with dependent claims.

Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ignacio Lopez Moreno et al (US 2020/0342857) in view of Selim Shlomo Rakib et al  (US 2017/0033899) further in view of Daiki Higurashi (US 2019/0392802). 
8.	Regarding independent claim 1, Ignacio Lopez Moreno et al, herein after Moreno, teaches a method for training an audio generative model, the method (Moreno abstract and para0020 teaches a method for generative audio data model) comprising: obtaining one-dimensional (1D) waveform data obtained from raw audio data (Moreno para0011 where the audio data processed using generative model has the waveform level data using a trained model); 
But Moreno et al further does not clearly teach, however Rakib et al (US 2017/0033899) teaches converting the 1D waveform data into a two-dimensional (2D) matrix by column-major order (Rakib abstract para0015 where the waveform is being determined using 2D two-dimensional channel and para 0078 defines the column of the 2D matrix), the 2D matrix comprising a set of Rakib para0078 where the rows of the matrix defined in the fig 39D-39F); 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Moreno et al with concept of using orthogonal time frequency space modulation system for the internet of things of Rakib et al. The motivation for doing so would be to have predictably and advantageously provided converting one dimensional waveform in to two dimensional/channel waveform in columns and rows. Therefore, it would have been obvious to combine Moreno et al with Rakib et al to obtain the invention as specified in claim 1.
But Moreno et al modified by Rakib further fails to teach, however, Higurashi et al teaches inputting the 2D matrix in the audio generative model (Higurashi para0011 where the first multi-dimensional data is inputted in second multi-dimensional data of the neural network), the audio generative model comprising one or more dilated 2D convolutional neural network layers that apply a bijection to the 2D matrix (Higurashi para0056 where convolution neural network includes the convolution layers to the audio data which is a multi-dimensional); and performing a maximum likelihood training on the audio generative model without using a probability density distillation (Higurashi para0018 and 0021 where the input is being used to generate output using trained neural network in multi-dimensional data where no density distillation being used).

9.	Regarding independent claims 9, the arguments are analogues to claim1, are applicable and is rejected, where in fig 9 the processor183 and memory system 1125 using processor 1114 in fig 11executes the sets of instruction in a system.
10.	Regarding independent claims 16, the arguments are analogues to claim1, are applicable and is rejected.
Allowable Subject Matter
11.	Claims 2-8, 10-15 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677